DETAILED ACTION

Notice of Pre-AIA  or AIA  Status

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.

Claim Rejections - 35 USC § 102

The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-13 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Shin et al. (hereinafter “Shin” US 2010 / 0103083).

As pertaining to Claim 1, Shin discloses (see Fig. 11 in combination with Figs. 7-9) a display device (see Fig. 11 and Page 1, Para. [0003]) comprising:
pixels (PX) divided into a plurality of blocks (BL; see Fig. 8); and
a grayscale converter (see (900, 720) in Fig. 11) which converts input grayscales (i.e., input data; Din) for the pixels into output grayscales (i.e., output data; Dout),
wherein each of the blocks (BL) includes at least two of the pixels (PX), and
wherein the grayscale converter (again, see (900, 720) in Fig. 11)) generates the output grayscales (i.e., output data; Dout) based on block currents (i.e., measured block currents and target block currents) calculated from the input grayscales (i.e., the input data; Din; see Page 3, Para. [0062] and [0064]; along with Page 5 through Page 6, Para. [0087]-[0089], [0091]-[0092], and [0095]-[0100]) and prestored block luminance profiles (i.e., a luminance per block map; see Page 6, Para. [0102]-[0104] and [0106]-[0107]).

As pertaining to Claim 2, Shin discloses (see Fig. 11 in combination with Figs. 7-9) that the grayscale converter (again, see (900, 720) in Fig. 11)) includes a luminance drop amount calculator (i.e., a function to determine luminance deviation) which scales (i.e., modifies) each of the block luminance profiles (i.e., a luminance per block map) in correspondence with a size of each of the block currents (BL; again, see Page 5 through Page 6, Para. [0095]-[0100] and Page 6, Para. [0102]-[0104]).

As pertaining to Claim 3, Shin discloses (see Fig. 11 in combination with Figs. 7-9) that the luminance drop amount calculator (i.e., a function to determine luminance deviation) scales (i.e., modifies) the block luminance profiles (i.e., a luminance per block map) and scales (i.e., modifies) the block luminance profile (i.e., luminance per block map) to be smaller (i.e., based on the measured luminance deviation) as the block current (BL) corresponding to the block luminance profile (i.e., luminance per block map) is smaller (see Fig. 9 and again, see Page 5 through Page 6, Para. [0095]-[0100] and Page 6, Para. [0102]-[0104]).

As pertaining to Claim 4, Shin discloses (see Fig. 11 in combination with Figs. 7-9) that the luminance drop amount calculator (i.e., a function to determine luminance deviation) generates an overall luminance profile (i.e., a luminance profile of all blocks) by summing scaled (i.e., modified) block luminance profiles (i.e., luminance per block maps; again, see Page 6, Para. [0102]-[0104]).

As pertaining to Claim 5, Shin discloses (see Fig. 11 in combination with Figs. 7-9) that the luminance drop amount calculator (i.e., a function to determine luminance deviation) interpolates (i.e., calculates) the overall luminance profile (i.e., a luminance profile of all blocks) to calculate luminance drop amounts (i.e., luminance deviations) of the pixels (PX; again, see Page 6, Para. [0102]-[0104]).

As pertaining to Claim 6, Shin discloses (see Fig. 11 in combination with Figs. 7-9) that the grayscale converter (again, see (900, 720) in Fig. 11)) further includes a luminance domain converter (i.e., a conversion function) which converts the input grayscales (i.e., input data; Din) into input luminances of a luminance domain (again, see Page 6, Para. [0102]-[0104]).

As pertaining to Claim 7, Shin discloses (see Fig. 11 in combination with Figs. 7-9) that the luminance domain converter (i.e., a conversion function) applies a gamma curve to the input grayscales (i.e., the input data; Din) to convert the input grayscales (Din) into the input luminances (again, see Page 6, Para. [0102]-[0104]).

As pertaining to Claim 8, Shin discloses (see Fig. 11 in combination with Figs. 7-9) that the grayscale converter (again, see (900, 720) in Fig. 11)) further includes a compensation value calculator (i.e., a modification calculation) which calculates compensation values (i.e., modification values) based on the input luminances (i.e., the luminances corresponding to the input data (Din)) and the luminance drop amounts (i.e., luminance deviations; again, see Page 6, Para. [0102]-[0104]).

As pertaining to Claim 9, Shin discloses (see Fig. 11 in combination with Figs. 7-9) that the compensation value calculator (i.e., a modification calculation) calculates the compensation values (i.e., modification values) according to a ratio of each of the luminance drop amounts (i.e., the luminance deviations) to each of the input luminances (i.e., the luminances corresponding to the input data (Din); again, see Page 6, Para. [0102]-[0104]).

As pertaining to Claim 10, Shin discloses (see Fig. 11 in combination with Figs. 7-9) that the compensation value calculator (i.e., a modification calculation) calculates a larger compensation value (i.e., modification values) as the ratio of the luminance drop amount (i.e., the luminance deviations) to the input luminance (i.e., the luminances corresponding to the input data (Din)) increases (i.e., as the luminance deviation increases greater compensation is requires; again, see Page 6, Para. [0102]-[0104]).

As pertaining to Claim 11, Shin discloses (see Fig. 11 in combination with Figs. 7-9) that the grayscale converter (again, see (900, 720) in Fig. 11)) further includes an output grayscale calculator (i.e., an output grayscale calculation function) which sums the input grayscales (i.e., input data; Din) and the compensation values (i.e., modification values) to calculate the output grayscales (i.e., output data; Dout; again, see Page 5 through Page 6, Para. [0095]-[0100] and Page 6, Para. [0102]-[0104]).

As pertaining to Claim 12, Shin discloses (see Fig. 2 and Fig. 11) that the each of the block currents (BL) is a sum value of driving currents (see (ILD) in Fig. 2) expected to flow in light emitting diodes (see (LD) in Fig. 2) of the pixels (PX) included in each of the blocks (BL; see Page 5, Para. [0091]-[0092]).

As pertaining to Claim 13, Shin discloses (see Fig. 2 and Fig. 11) that the light emitting diodes (LD) are commonly connected between a first power line (Vdd) and a second power line (Vss; see Page 2, Para. [0047]).


Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to JASON M MANDEVILLE whose telephone number is (571)270-3136. The examiner can normally be reached Mon - Fri 7:30AM-4:00PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Alexander Eisen can be reached on 571-272-7687. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/JASON M MANDEVILLE/Primary Examiner, Art Unit 2622